Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/08/19.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3, 6-11, and 18-22 allowed.
The following is an examiner’s statement of reasons for allowance: GB-2361201-A, hereinafter GB’201, was found to be the closest prior art.  GB’201 discloses a chuck 10 for use with a powered driver having a rotatable drive shaft, the chuck 10 comprising: a body 14 having a nose section 24 and a tail section 26, the tail section 26 being configured to rotate with the drive shaft and the nose section 24 having an axial bore 34 formed therein and a plurality of passageways 40 formed therethrough and intersecting the axial bore 34; a plurality of jaws 22 movably disposed in the passageways 40; a nut 16 rotatably mounted about the body 14 and in operative communication with the jaws 22 such that rotation of the nut 16 in a closing direction moves the jaws 22 toward an axis of the axial bore 34 and rotation of the nut 16 in an opening direction moves the jaws 22 away from the axis; a sleeve 18 rotatably mounted about the body 14; wherein the sleeve is in operative communication with the nut 16 such that rotation of the sleeve 18 rotationally drives the nut 16; and a biasing element 72 disposed between the nut 16 an at least a portion of the sleeve 18, the biasing element 72 being configured to bias 
GB’201 does not disclose wherein the sleeve comprises a drive dog configured to engage a nut groove in the nut wherein a gap is provided between at least one driving edge of the drive dog and an engagement edge of the nut groove; wherein the biasing element is disposed in the gap between the at least one driving edge of the driving dog and the engagement edge of the nut groove.  GB’201 further does not disclose wherein the biasing element comprises a resilient cushion.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of GB’201, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 18, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722